              Case 1:20-mj-00070-DAR Document 14 Filed 06/19/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
         v.                                   :       Magistrate No. 20-00070 (GMH)
                                              :
ALEXANDER ALAZO,                              :
                                              :
                         Defendant.           :

                                        STATUS REPORT

         The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits this status report, in accordance with Paragraph 8 of Standing

Order No. 20-29 issued by Chief Judge Beryl A. Howell, entitled In Re: Further Extension of

Postponed Court Proceedings in Standing Order 20-9 and Limiting Court Operations in Exigent

Circumstances Created by the COVID-19 Pandemic. Standing Order No. 20-29 (BAH) (May 26,

2020).

         1.       On April 30, 2020, the defendant, Alexander Alazo, was charged by way of

complaint with violations of 18 U.S.C. § 112(a) (violent attack on a foreign official or premises

using a deadly or dangerous weapon, or attempt to do the same), 18 U.S.C. § 924(b) (interstate

transportation of a firearm and ammunition with intent to commit a felony), and 18 U.S.C. § 970(a)

(willfully injuring or damaging property belonging to or occupied by a foreign government in the

United States). Also on April 30, 2020, the defendant made his initial appearance. During the

proceedings, the government requested pretrial detention pursuant to the Bail Reform Act, 18

U.S.C. § 3142(f)(1)(A). The government’s request was granted, and a detention hearing was set

for May 4, 2020.

         2.       On May 4, 2020, the Court conducted a detention hearing, and the Court granted

the government’s motion for the defendant’s pretrial detention. On May 12, 2020, the Court issued
            Case 1:20-mj-00070-DAR Document 14 Filed 06/19/20 Page 2 of 3




an Order of Detention Pending Trial, which included findings of fact and a written statement of

the reasons for detention. See ECF No. 8.

       3.       On May 14, 2020, the Court conducted a preliminary hearing. The Court

determined that probable cause had been established by the government and ordered the continued

detention of the defendant.

       4.       The government continues to produce discovery to the defendant. Specifically, the

government produced discovery on May 8, 11, 12, 13, and 14, 2020, as well as June 4 and 17,

2020. See ECF Nos. 7 and 12. Such discovery produced to date includes approximately 136 pages

of documents and over 800 multimedia files (e.g., image and video files).

       5.       On June 4, 2020, the government sent counsel for the defendant a proposed

protective order to allow for the production of materials that may contain personally identifiable

information and law enforcement sensitive information. As of this filing, the government has not

received a response from defendant concerning the defendant’s position.

       6.       In accordance with Standing Order 20-29, the government hereby advises this

Honorable Court that, unless the parties are able to resolve the matter before such time, the

government intends to seek the return of an indictment in this case once the requisite quorum of

grand jurors can be assembled and time with the grand jury can be scheduled.

       7.       In accordance with Standing Order 20-29, the government intends to file a further

status report on or before July 3, 2020.

                                             Respectfully submitted,
                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             NY Bar No. 4444188


                                             By:  /s/ Jason McCullough
                                             JASON B.A. MCCULLOUGH
        Case 1:20-mj-00070-DAR Document 14 Filed 06/19/20 Page 3 of 3




                                   DC Bar No. 998006; NY Bar No. 4544953
                                   STUART D. ALLEN
                                   DC Bar No. 1005102
                                   Assistant United States Attorneys
                                   NICOLE S. HUTCHINSON
                                   CA Bar No. 281524
                                   Special Assistant United States Attorney
                                   555 Fourth Street, N.W., Eleventh Floor
                                   Washington, D.C. 20530
                                   (202) 252-7233 (McCullough)
                                   (202) 252-7794 (Allen)
                                   (202) 803-1670 (Hutchinson)
                                   jason.mccullough2@usdoj.gov
                                   stuart.allen@usdoj.gov
                                   nicole.hutchinson@usdoj.gov

Dated: June 19, 2020
